Title: To George Washington from Major Francis Mentges, 26 November 1777
From: Mentges, Francis
To: Washington, George

 

Sir
C⟨amp⟩ [Whitemarsh, Pa.] Novemr 26th 1777

I find by a late arrangement of the field Officers of the pennsylvania State, I have been much injured in point of Rank, being reduced from the first to the Eleventh Major in their Line; and that without even an imputed Charge that ever I heard of, or any tryal Whatever, in express Violation of the  Article of War in which it is declared that no Officer shall be reduced untill he has had a Tryal by a General Court Martial, and their determination approved of by the Commander in Chief or Congress. This I presume I have a right to demand, in order to know upon what principle I have been cashiered, or what is worse, reduced from the Rank given me by the pennsylvania board of War, confirmed by the then Only legal Body of that State, The Executive Council, and impliedly confirmed by your Excellency. This was regarded and considered by all as decisive and was accordingly Acquiesced in, untill the late determination of the Board of Genl Officers to the Contrary. It is true the Sanction of Congress has been obtained to the Arrangement as it at present stands, but such Confirmation is not altogether Conclusive where an Error has been committed in the first instance and where the Rank of a field Officer whose pretensions are just and honorable is in Question. Nor is it to be wonder’d if they should Ratify and Confirm such a proceedure without an Enquiry into its Merits or demerits, as it respects the Army Only, and was settled by your Excellencys express Command. It may perhaps be necessary to Observe that Altho’ the Board of Genl Officers had a right to settle the Rank upon the most honorable and advantageous Terms, paying a proper Respect to the Pretentions of the Respective Candidates, Yet how far they were Authorized to make Laws and thereby interfere and break thro’ the Arrangement and police of any one State individually, is a point that must be submitted to your Excellencys Wisdom for determination. Nor is it fair that when an Officer has been honourd with his Countrys Confidence so far as to be placed at the head of the Line in which he stands, that he should be afterwards and without any mark of dishonor appearing against him be placed in a lower situation and thereby abridged of those Military priviledges which should be the Glory and Ambition of an Officer to retain.
Having once been honor’d with a Recommendation from several General Officers specifying that my Conduct & extraordinary merit entitled me to promotion I should be wanting in Respect of their good Opinion were I not rigidly to Adhere to that Station in Which in Consequence of such Recommendation I was placed by the Board of War. The Board of Generals had no doubt a right to recommend those

who behaved Well and to Reprobate those whose Conduct was exceptionable.
Thus far and no farther I should conceive their power Extended, and as I have been so materially Injured by them I must rely on your Excellencys Indulgence in granting me a Tryal by a Genl Court Martial that I may be either honorably restored to my former Rank or Receive that punishment which is due to the undeserving, a Dismission from the Service. I am with the greatest Respect Your Excellencys Most Obedt & devoted humble Servt

F. Mentges m⟨aj⟩r 11th Pa Re⟨giment⟩

